DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.
Response to Arguments
Applicant's arguments, filed 12/14/2021, pg. 11 regarding the status of the claims are hereby acknowledged.
Applicant's arguments, filed 12/14/2021, pg. 11-12 the rejection of claims 1, 3-7, 10, 12-16 and 19 under 35 U.S.C. 103. The examiner notes that the applicant’s arguments are directed to newly amended limitations not previously presented. Therefore, the examiner will rely on newly found prior art reference(s) to address the newly amended limitations. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 7, 10, 12-13, 16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Grouf; Nicholas A. et al. US 20150237389 A1 (hereafter Grouf) and in further view of McClanahan; Joseph et al. US 20090320072 A1 (hereafter McClanahan). 
Regarding claim 1, “a display apparatus, comprising: a display; a communicator; a memory storing a broadcast schedule table comprising a broadcasting schedule for each channel of a live streaming broadcast service and a content list on a plurality of contents with playback times and a processor configured to” Grouf para Fig. 1 and para 56, 191 disclosing an apparatus user terminal 110, 112 with a display wherein the user terminal gains access to a program guide over the Internet; para 191 user terminal comprises memory and processors; para 195 user terminal comprises display and network interfaces; “based on a channel to which the live streaming broadcast service is provided being selected, identify whether a broadcast content scheduled at a current time is present in a broadcasting schedule of the selected channel in the broadcast schedule table; based on the broadcast content scheduled at the current time being present in the broadcasting schedule of the selected channel, control the communicator to receive, from a server providing the broadcast content, the broadcast content from a time of playback corresponding to the current time of a total playback time of the broadcast content in a streaming method; and control the display to playback the broadcast content received in the streaming method” Grouf para 158-162 – determine that previously scheduled content is “currently available” wherein the determination is made when the content has been selected based on whether supplemental content is needed and provide content to user terminal; para 102 and 164-170 scheduled program content comprises live content scheduled at particular times for streaming; 
Regarding “wherein the processor is configured to, based on the broadcast content scheduled at the current time not being present in the broadcasting schedule of the selected channel, identify an empty schedule period starting from the current time in the broadcasting schedule of the selected channel, identify content among the plurality of contents as an insert content based on the empty schedule period and the playback times of the plurality of contents in the content list, and control the display to playback the insert content during the empty schedule period” Grouf para 139-141 determining whether scheduled content is not available (e.g., when a clip is scheduled to be displayed to users as part of a program, the wherein the processor is configured to, based on the empty schedule period and the playback times of the plurality of contents in the content list, identify the content having a playback time corresponding to the empty schedule period among the plurality of contents as the insert content” Grouf para 139-141 determining whether scheduled content is not available (e.g., when a clip is scheduled to be displayed to users as part of a program, the clip may be no longer be available, and an error condition may occur or there may be a dead space within the corresponding program (or if the program is composed of a single clip, the whole program may be "dead"; If the system determines that the clip is not available, the system may identify a substitute clip from a pool of clips or from one or more other sources (optionally including a pool of clips stored and maintained by the content scheduling system based on the similarity in the length in time). Regarding “and wherein the processor is further configured to: based on a server providing the broadcast content being in plurality, identify the server providing the insert content among a plurality of servers based on a first priority order on the plurality of servers, and, if the identified server has the plurality of contents corresponding to the empty schedule period, identify one content among the plurality of contents as the insert content based on a second priority order” Grouf para 167 teaches a server as the source and substituted content is selected from a plurality of subject, creator, popularity such that a person of ordinary skill in the art would reasonably infer that utilizing subject over creator would then prioritize over creator or popularity (e.g., the fill-in, supplemental content may be selected based on its length and optionally based on its relevancy to the program and/or on other criteria (e.g., subject, source, creator, posting date, popularity, etc.); 
Whereas Grouf does not use the term “priority” with respect to scheduling content during a determined programming gap (i.e., scheduled content not available), in an analogous art, McClanahan teaches a motivation for scheduling content during a determined programming gap based on a priority setting (para 4, 22-24, 40, 46).
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify Grouf’s for determining whether scheduled content is not available in order to provide fill-in content based on particular criteria by further incorporating known elements of McClanahan’s invention for automatically scheduling content based on prioritized content during a determined programming gap based on a priority setting  because the combination of elements would provide for a seamless presentation of content and improve viewing experience. 
Regarding claim 3, “wherein the processor is configured to identify whether a broadcast content in which the current time is between a playback start time and a playback end time in the broadcasting schedule of the selected channel is present to identify whether the broadcast content scheduled at the current time is present” is further rejected on obvious grounds as discussed in the rejection of claims 1 wherein the combination of prior art renders obvious the presentation of substitute content at the time it is required for presentation – Grouf para 158-162 – determine that previously scheduled content is “currently available” wherein the determination is made when the content has been selected based on whether supplemental content is needed and provide content to user terminal; para 102 and 164-170 scheduled program content comprises live content scheduled at particular times for streaming.
Regarding claim 4, “wherein the processor is configured to, based on the broadcast content scheduled at the current time not being present in the broadcasting schedule of the selected channel, identify a period from the current time to a playback start time of a next broadcast content with a closest 
Regarding claim 7, “wherein the insert content is at least one of an advertisement image content, a promotional image content on a channel selected by an administrator of a server that manages the broadcast schedule table among a plurality of promotional image contents promoting each channel of the live streaming broadcast service, and a use guide image content of the display apparatus” is further rejected on obvious grounds as discussed in the rejection of claims 1, 3-4 wherein Grouf para 167 teaches a server as the source and substituted content is selected from a plurality of subject, creator, popularity such that a person of ordinary skill in the art would reasonably infer that utilizing subject over creator would then prioritize over creator or popularity (e.g., the fill-in, supplemental content may be selected based on its length and optionally based on its relevancy to the program and/or on other criteria (e.g., subject, source, creator, posting date, popularity, etc.); Grouf para 187 discloses “sources” corresponds to content hosting servers. Therefore, supplemental content is prioritized based on the source.).
Regarding the method claims 10, 12-13, and 16 the claims are grouped and rejected with the apparatus claims 1, 3-4, 7 because the steps of the method claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1, 3-4, 7 and because the elements of the apparatus are easily converted into method steps by one of ordinary skill in the art. 
Regarding the non-transitory computer readable media claim 19 the claim is grouped and rejected with the apparatus claims 1, 3-4, 7 because the elements of the apparatus claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1, 3-4, 7 and because the elements of the apparatus are easily converted into elements of computer implemented methods by one of ordinary skill in the art. 
Claims 8-9 and 17-18 is rejected under 35 U.S.C. 103 as being unpatentable over Grouf; Nicholas A. et al. US 20150237389 A1 (hereafter Grouf) and in further view of McClanahan; Joseph et al. US 20090320072 A1 (hereafter McClanahan) and in further view of Craner; Michael US 20090025027 A1 (hereafter Craner). 
Regarding claim 8, “wherein the processor is configured to: while playing back the received broadcast content on the display, when a playback start time of a broadcast content scheduled in following order of the received broadcast content in the broadcasting schedule of the selected channel arrives within a predetermined time range from the current time, identify a playback end time of the received broadcast content; and based on the playback end time being later than a playback start time of the next scheduled broadcast content, control the display to display a user interface (UI) inquiring whether to view or record the next scheduled broadcast content” the rejection of claims 1, 3-4, 7 disclose all the elements of claim 8 except “display a user interface (UI) inquiring whether to view or record the next scheduled broadcast content” (see Grouf para 170-172 – determining program overruns).
In an analogous art, Craner teaches the deficiency of Grouf and McClanahan (para 17 depicts an example condition where a broadcast item shown live in the executing schedule then runs over time. This is a common situation with live events such as sports matches, major news stories and the like. The original planned schedule comprising live broadcast program A. At the scheduled end of program A the broadcaster continues (over runs) program A by an amount then offer the user a choice a visual choice either to record the overrun or watch it live). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify Grouf and McClanahan invention for a client device is able to identify live scheduled content modification to determine when live content runs over time into the next live program and offer the viewer a choice to record the overrun program or watch it live because the combination of elements 
Regarding claim 9, “wherein the processor is configured to, based on completing playback of the received broadcast content, identify whether a broadcast content scheduled after the completion of the playback is present in the broadcasting schedule of the selected channel in the broadcast schedule table” is further rejected on obvious grounds as discussed in the rejection of claims 1, 3-4, 7-8 wherein the prior art renders obvious utilizing a program guide schedule to present live content to a viewer on  particular channel – Grouf para 144 substituting live content; See also Craner teaches para 17 depicts an example condition where a broadcast item shown live in the executing schedule then runs over time. This is a common situation with live events such as sports matches, major news stories and the like. The original planned schedule comprising live broadcast program A. At the scheduled end of program A the broadcaster continues (over runs) program A by an amount then offer the user a choice a visual choice either to record the overrun or watch it live).
Regarding the method claims 17-18 the claims are grouped and rejected with the apparatus claims 8-9 because the steps of the method claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 8-9 and because the elements of the apparatus are easily converted into method steps by one of ordinary skill in the art. 

	





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on Monday to Friday from 10am to 6pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO CASTRO/Primary Examiner, Art Unit 2421